Robson, J. (dissenting):
It seems to-be conceded that the person to whom the letters were issued is in every way properly qualified to faithfully perform the *218duties of his trust; and that his appointment was not procured by reason of any false suggestion of fact is also unquestioned.
The only question presented- on this appeal is whether the surrogate should have revoked letters of administration concededly regularly granted to respondent, a creditor of deceased, on the application of appellant, a non-resident brother of deceased, made after such letters had been so granted, upon the single ground that appellant had by statute a prior right to such letters.
The question -now presented does not appear to have been directly decided by any court in any reported decision prior to that delivered by the surrogate in the case now. before us. The only conclusion to be drawn from that fact would seem to be, however, that such an appointment is so clearly unassailable, that hitherto no litigant has had the temerity to assume the responsibility of attacking it.
The right to administer upon the estate of a decedent is purely a creation of the statute. Formerly, as is matter of current historical knowledge, the designated legal machinery of the government itself had exclusive jurisdiction of the matter to the exclusion of even the nearest relatives of the deceased. The right to administration has. long been, and is now, fixed by statute, which enumerates specifically the persons, or classes of persons, who are entitled to administration in the order of priority of such right. (Code Civ. Proc. § 2660.) But this statutory right is not absolute, nor is it exclusive. It cannot be properly classed as in the nature of a property right. The appointment when made does not endow the representative in his capacity as an individual with any interest in the estate. Even Ms right to commissions is dependent -upon allowance by the Surrogate’s Court, and is not fixed until it is thus established. It is simply a right prior or superior to that of an individual -or individuals of a subordinate class, provided that right is timely asserted. Any person belonging to any one of the classes designated in the statute may apply for letters of administration -upon an intestate’s estate. But before letters are issued to such- an applicant citation must be issued and served as prescribed in section- 2663, if there be any person who has a prior or equal right to letters. On the return of such citation, unless cause be shown why letters should not be granted to the petitioner, either by reason of the application *219therefor of some person who has a prior right thereto, or some other valid reason, letters are granted to the petitioner as a matter of course. The issue and service of citation does not deprive any one of a right, nor does it endow the petitioner with any greater right to letters than he had before it was issued. Its sole purpose is to notify those having a prior right to letters that letters will be granted to the petitioner, having a right thereto subsequent or equal to that of the persons cited, unless some reason, such as I have indicated," shall be made to appear to the surrogate on the return of the citation. But even the right to require such notice is not accorded to every person who has by statute a right to letters superior to that of petitioner, for the surrogate may in his discretion dispense with the issue and service of citation on a non-resident,.who would otherwise be entitled to such notice, simply because he is a non-resident. If issue and service of citation be legally dispensed with I cannot see that the result would be different from that which follows the actual issue and service of citation in a case where such issue and service is required. In either case the proceedings must be of equal regularity. No one would for a moment assert that if a citation had been served on a person belonging to a class to which the statute accords priority of right to administration, and he had not availed himself of the opportunity to insist on the recognition of that prior right, he could thereafter advance his claim to priority and demand the revocation of letters issued in that proceeding to a person who based his claim to letters upon the fact that he was entitled thereto in default of appointment of a person whose right was superior to that of the applicant. But the purpose of such citation is simply, as has been already said, to give the notice required by statute to the persons who are named therein. If no notice is required or is regularly dispensed with, it would seem none need be given. Since the amendment of 1880 notice to nonresidents may be dispensed with. The surrogate did not abuse his discretion in dispensing with service of citation upon the non-resident appellant. It 'is suggested that the statute was intended to endow the surrogate with this discretionary power only in case the estate was small and the question who should act in its administratration unimportant. No such distinction appears in the letter, nor, as I conceive, in the spirit of the statute.
*220Service of citation on appellant was duly and legally dispensed with by the surrogate’s direction, ■ and he not having appeared to assert his right to letters until after respondent had been regularly appointed, I .fail to see upon what ground other than one or more, of those specified in section 2685 of the Code, no one of which appears in this case, his appointment can be disturbed.
The order should be affirmed.
McLennan, P. J., concurred.
Order of Surrogate’s Court reversed, with costs to both parties payable out of the estate. , Order to be settled before Mr. Justice Spring on two days’ notice.